DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claim 1, line 5, replace “LDPC code rate” with “LDPC code rates”.
As to claim 1, line 13, replace “that non-uniform” with “the non-uniform”.
As to claim 8, replace all instances of “multiple LDPC code rate” with “multiple LDPC code rates”.
As to claim 14, line 3, replace “the assignment” with “assignment”.
As to claim 15, line 3, replace “the assignment” with “assignment”.
As to claim 20, lines 2 and 3, replace “(LDPC) code rate” with “(LDPC) code rates”.
As to claim 20, line 12, replace “that non-uniform” with “the non-uniform”.
As to claim 27, replace all instances of “multiple LDPC code rate” with “multiple LDPC code rates”.
As to claim 33, line 3, replace “the assignment” with “assignment”.

As to claim 39, , replace “(LDPC) code rate” with “(LDPC) code rates”.
As to claim 39, line 12, replace “that non-uniform” with “the non-uniform”.
As to claim 46, replace all instances of “multiple LDPC code rate” with “multiple LDPC code rates”.
As to claim 52, line 3, replace “the assignment” with “assignment”.
As to claim 53, line 3, replace “the assignment” with “assignment”.

Allowable Subject Matter
Claims 1-57 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Moor et al., Pairwise optimization of modulation constellations for non-uniform sources, Can. J. Elect. Comput. Eng., Vol. 34, No. 4, Fall 2009) teaches a method for receiving data, comprising: a receiver for receiving, demodulating, and decoding (I Introduction), wherein multidimensional symbol constellation pairs includes a multidimensional symbol constellation from a plurality of multidimensional symbol constellations, the plurality of multidimensional symbol constellations comprises a plurality of different non-uniform multidimensional symbol constellations (I Introduction, II Pairwise optimization of M-ary constellations);  receiving a signal at the receiver via a communication channel having a channel signal-to-noise ratio (I Introduction, II Pairwise optimization of M-ary constellations); and determining likelihoods using the non-uniform multidimensional symbol constellation (I Introduction, II Pairwise optimization of M-ary constellations).

The prior art made of record fails to at least teach that the plurality of multidimensional symbol constellations comprises a plurality of different non-uniform multidimensional symbol constellations having the same number of constellation points; the constellation points of each of the plurality of different non-uniform multidimensional symbol constellations are non-uniformly spaced in each degree of freedom available to that non-uniform multidimensional symbol constellation; each of the plurality of different non-uniform multidimensional symbol constellations is only included in one of the plurality of predetermined LDPC code rate and multidimensional symbol constellation pairs; and the selected LDPC code rate and multidimensional symbol constellation pair includes one of the plurality of different non-uniform multidimensional symbol constellations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al., US 9,967,127, abstract, columns 1 and 2

Walker et al., US 2005/0111581, abstract, Figs. 1 and 3
Eberlein et al., US 2008/0200114, paragraphs [0052], [0056], [0074]. [0147], [0150], and [0161]
Joyce et al., US 2007/0143654, Fig. 1, paragraphs [0015]-[0020]
Priotti et al., US 2008/0031314, abstract, paragraphs [0040]-[0044]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632